      Case: 1:19-cv-03309 Document #: 1 Filed: 05/16/19 Page 1 of 5 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
LABORERS’ PENSION FUND and              )
LABORERS’ WELFARE FUND OF THE           )
HEALTH AND WELFARE DEPARTMENT           )
OF THE CONSTRUCTION AND GENERAL )
LABORERS’ DISTRICT COUNCIL OF           )
CHICAGO AND VICINITY, THE CHICAGO )
LABORERS’ DISTRICT COUNCIL RETIREE )
HEALTH AND WELFARE FUND, and            )
CATHERINE WENSKUS, Administrator of the )
Funds.                                  )
                                        )
                                        )
                    Plaintiffs,         )
                                        )
       v.                               )                   Case No.
                                        )
HUSAR ABATEMENT, LTD.,                  )
                                        )
                    Defendant.          )
                                         COMPLAINT
       Plaintiffs Laborers’ Pension Fund and Laborers’ Welfare Fund of the Health and Welfare
Department of the Construction and General Laborers’ District Council of Chicago and Vicinity (the
“Funds”), and Plaintiff Catherine Wenskus (“Wenskus”), Administrator of the Funds, by their
undersigned attorneys, and for their Complaint against Defendant Husar Abatement, Ltd., as follows:
                                            COUNT I
                      (Failure To Pay Employee Benefit Contributions)
       1.      Jurisdiction is based on Sections 502(e)(1) and (2) of the Employee Retirement
Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §1132(e)(1) and (2); Section 301(a)
of the Labor Management Relations Act (“LMRA”) of 1947 as amended, 29 U.S.C. §185(a); and
28 U.S.C. §1331.
       2.      Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2), and
28 U.S.C. §1391(a) and (b).
       3.      The Funds are multiemployer benefit plans within the meaning of Sections 3(3) and
3(37) of ERISA. 29 U.S.C. §1002(3) and 37(A). The Funds have offices, conduct business and
administer the plans within this District. Wenskus is the Administrator of the Funds, and has been
duly authorized by the Funds’ Trustees to act on behalf of the Funds in the collection of employer
      Case: 1:19-cv-03309 Document #: 1 Filed: 05/16/19 Page 2 of 5 PageID #:1




contributions owed to the Funds and to the Construction and General Laborers’ District Council of
Chicago and Vicinity Training Fund, and with respect to the collection by the Funds of amounts
which have been or are required to be withheld from the wages of employees in payment of Union
dues for transmittal to the Construction and General Laborers’ District Council of Chicago (the
“Union”). With respect to such matters, Wenskus is a fiduciary of the Funds within the meaning of
Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A).
       4.      Defendant Husar Abatement, Ltd. (hereinafter “the Company”), is a corporation in
Illinois according to the Illinois Secretary of State. The Company does business within this District
and is an Employer within the meaning of Section 3(5) of ERISA, 29 U.S.C. §1002(5), and Section
301(a) of LMRA, 29 U.S.C. §185(a).
       5.      The Union is a labor organization within the meaning of 29 U.S.C. §185(a). The
Union and the Company are parties to a collective bargaining agreement (“Agreement”). (A copy
of the “short form” Agreement entered into between the Union and the Company, which Agreement
adopts and incorporates a Master Agreement between the Union and various employer associations,
and also binds the Company to the Funds’ respective Agreements and Declarations of Trust, is
attached hereto as Exhibit A.)
       6.      The Funds have been duly authorized by the Chicago Laborers’ District Council
Retiree Health and Welfare Fund (“Retiree Welfare Fund”), the Construction and General Laborers’
District Council of Chicago and Vicinity Training Fund (the “Training Fund”), the Midwest
Construction Industry Advancement Fund (“MCIAF”), the Chicagoland Construction Safety Council
(the Safety Fund”), the Laborers’ Employers’ Cooperation & Education Trust (“LECET”), the
Contractors’ Association of Will and Grundy Counties (the “Will County Fund”), the Concrete
Contractors’ Association of Greater Chicago (“CCA”), the Chicago Area Independent Contractors
Association (“CAICA”), the Illinois Road Builders Association (“IRBA”), and the CDCNI/CAWCC
Contractors’ Industry Advancement Fund (the “Wall & Ceiling Fund”), the CISCO Uniform
Drug/Alcohol Abuse Program (“CISCO”), the Laborers’ District Council Labor Management
Committee Cooperative (“LDCMC”), and the Illinois Small Pavers Association (“ISPA”) to act as


                                                 2
       Case: 1:19-cv-03309 Document #: 1 Filed: 05/16/19 Page 3 of 5 PageID #:1




an agent in the collection of contributions due to those funds.
       7.     The Agreement, the Funds’ respective Agreements and Declarations of Trust, the
Retiree Welfare Fund’s Agreement and Declaration of Trust, and the Training Fund Agreement and
Declaration of Trust (collectively referred to as “Trust Agreements), obligate the Company to make
contributions on behalf of its employees covered by the Agreement for pension benefits, health and
welfare benefits, retiree health and welfare benefits and for the training fund, and to submit monthly
remittance reports in which the Company, inter alia, identifies the employees covered under the
Agreement and the amount of contributions to the Funds remitted on behalf of each covered
employee. Pursuant to the terms of the Trust Agreements contributions which are not submitted in
a timely fashion are assessed liquidated damages plus interest.
       8.      The Agreement and the Trust Agreements further obligates the Company to procure,
carry and maintain a surety bond to guarantee payment of wages, Pension and Welfare contributions
for the duration of the Agreement.
       9.      Notwithstanding the obligations imposed by the Agreement, the Company has:
       (a)     failed to report contributions owed to Plaintiff Laborers’ Pension Fund for February
2019 and failed to pay contributions to said Fund for February 2019, thereby depriving the Laborers’
Pension Fund of contributions, income and information needed to administer the Fund and
jeopardizing the pension benefits of the participants and beneficiaries; and
       (b)     failed to report all contributions owed to Plaintiff Welfare Fund of the Health and
Welfare Department of the Construction and General Laborers’ District Council of Chicago and
Vicinity for February 2019, and the pay contributions due to said Fund for February 2019 to the
present, thereby depriving the Welfare Fund of contributions, income and information needed to
administer the Fund and jeopardizing the health and welfare benefits of the participants and
beneficiaries; and
       (c)     failed to report and pay all contributions owed to Laborers’ Training Fund for
February 2019, thereby depriving the Laborers’ Training Fund of contributions, income and
information needed to administer the Fund and jeopardizing the training fund benefits of the
participants and beneficiaries.


                                                  3
      Case: 1:19-cv-03309 Document #: 1 Filed: 05/16/19 Page 4 of 5 PageID #:1




       (d)     failed to maintain a surety bond to guarantee the payment of wages, Pension and
Welfare contributions.
       10.     Despite demand duly made, the Company has not paid the required contributions or
other sums due.
       11.    All conditions precedent to requiring contributions and reports to the Funds have
been met.
       12.     The Company’s actions in failing to make timely reports and contributions violate
Section 515 of ERISA, 29 U.S.C. §1145, and Section 301 of the LMRA. 29 U.S.C. §185.
       13.     Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), and the terms of the
Funds’ Trust Agreements, the Company is liable to the Funds for unpaid contributions and related
amounts, as well as interest and liquidated damages on the unpaid contributions, reasonable
attorneys’ fees and costs, and such other legal and equitable relief as the Court deems appropriate.
       WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against Defendant
Husar Abatement, Ltd. for the amounts of contributions owed to date together with all accrued
delinquencies after suit, interest, liquidated damages, attorneys’ fees and costs, directing the
Company to obtain and maintain a surety bond to guarantee payment of wages, Pension and Welfare
contributions as required by the Agreement, and an order directing Defendant to timely submit
reports and upon demand by Plaintiffs submit to an audit, and any other legal and equitable relief as
the Court deems appropriate.
                                            COUNT II
                                  (Failure To Pay Union Dues)
       14.     Plaintiff realleges paragraphs 1 through 8 of Count I.
       15.     Pursuant to the Agreement, the Funds have been duly designated to serve as collection
agents for the Union in that the Funds have been given the authority to collect from employers union
dues which have been deducted from the wages of covered employees.
       16.     Notwithstanding the obligations imposed by the Agreement, the Company has failed
to withhold and/or to report to and forward the union dues deducted or the Union dues that should
have been deducted from the wages of employees for the period from February 2019, thereby
depriving the Union of income.


                                                 4
       Case: 1:19-cv-03309 Document #: 1 Filed: 05/16/19 Page 5 of 5 PageID #:1




       17.     Pursuant to the Agreement, the Company is liable to the Fund for the unpaid union
dues, as well as reasonable attorneys’ fees, as the Union’s collection agent, and costs, and such other
legal and equitable relief as the Court deems appropriate.
       18.     The Company’s actions have violated and are violating Section 301(a) of the LMRA,
29 U.S.C. § 185(a).
       WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment against
Defendant, Husar Abatement, Ltd., for the amount of the union dues owed to date together with all
attorneys’ fees and costs, and any other legal and equitable relief as the Court deems appropriate.


                                                       By:       /s/Karen I. Engelhardt
                                                             Attorneys for Plaintiff

Karen I. Engelhardt
Ryan M. Thoma
ALLISON, SLUTSKY & KENNEDY, P.C.
230 West Monroe Street Suite 2600
Chicago, Illinois 60606
(312) 364-9400
kie@ask-attorneys.com

May 16, 2019




                                                  5
